Name: 83/464/EEC: Commission Decision of 26 July 1983 relating to applications for reimbursement under Council Decision 80/1097/EEC on financial aid from the Community for the eradication of African swine fever in Sardinia (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: financial institutions and credit;  agricultural activity;  information technology and data processing; NA;  means of agricultural production;  regions of EU Member States
 Date Published: 1983-09-15

 Avis juridique important|31983D046483/464/EEC: Commission Decision of 26 July 1983 relating to applications for reimbursement under Council Decision 80/1097/EEC on financial aid from the Community for the eradication of African swine fever in Sardinia (Only the Italian text is authentic) Official Journal L 255 , 15/09/1983 P. 0007 - 0016COMMISSION DECISION of 26 July 1983 relating to applications for reimbursement under Council Decision 80/1097/EEC on financial aid from the Community for the eradication of African swine fever in Sardinia (Only the Italian text is authentic) (83/464/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 80/1097/EEC of 11 November 1980 on financial aid from the Community for the eradication of African swine fever in Sardinia (1), and in particular Article 7 (3) thereof, Whereas reimbursement applications to be sent in by the Italian Republic to the Community must include certain items of information making it possible to verify that the expenditure complies with the provisions of Decision 80/1097/EEC and the items given in the plan presented by the Italian Republic and approved in accordance with Article 7 (3) of the Decision; Whereas for effective verification the Member States must keep the documentary evidence at the disposal of the Commission for a period of three years after payment of the last reimbursement for a project; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 1. The reimbursement applications referred to in Article 7 (1) of Decision 80/1097/EEC must be submitted in accordance with the tables given in the Annexes. 2. The Italian Republic shall communicate to the Commission, with the first application for reimbursement, copies of national implementing texts and administrative instructions, with forms and any other documents relating to the administrative implementation of the operation. Article 2 The Italian Republic shall, for a period of three years from the payment of the last reimbursement in respect of a given expenditure, keep on file at the disposal of the Commission all supporting documents or certified copies thereof in their possession, on the basis of which the aids provided for in Decision 80/1097/EEC were approved. This Decision is addressed to the Italian Republic. Done at Brussels, 26 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1.12.1980, p. 8. ANNEX 1 >PIC FILE= "T0024996"> It is confirmed that: - the above measures for which reimbursement is requested were carried out in accordancewith the plan approved by Decision 82/390/EEC of 28 May 1982 and the additional communicationsfrom the Member State to the Commission, - the implementation of the measures and checks provided for in Article 2, point 1 (b), point 2(a), (b), (c) and (g) and point 3 (b) and (e) of Decision 80/1097/EEC is ensured, - the rules and conditions laid down in Article 2, point 2 (g), point 3 (b) and point 4 (a) havebeen established. Date, stamp and signature of the competent authority ANNEXES 2.1 - 2.3 >PIC FILE= "T0024997"> ANNEXES 2.4 - 2.5 >PIC FILE= "T0024998"> ANNEXES 3.1 - 3.3 >PIC FILE= "T0024999"> ANNEX 4.1 >PIC FILE= "T0025000"> ANNEXES 4.2 - 4.3 >PIC FILE= "T0025001"> ANNEX 5.1 >PIC FILE= "T0025002"> ANNEXES 5.2 - 5.4 >PIC FILE= "T0025003"> ANNEX 6 >PIC FILE= "T0025004"> The submission of this table does not dispense those concerned from sending in the documents referred to in Articles 3 and 5 of Council Regulation (EEC) No 283/72 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field. Where, therefore, the recovery concerns a case of irregularity communicated under the above Regulation, the code number under which the case was reported must be given. Date, stamp and signature of the competent authority